DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 5, encompassing claims 1-4 and 6-9, in the reply filed on 11/23/2021 is acknowledged.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what these claims are intended to mean. Specifically, it is not clear how extending a distance reduces an amount of liquid. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (2015/0191018).

 	Regarding claims 1 and 6, Ozaki teaches a liquid ejecting apparatus and maintenance method comprising: 

a wiping mechanism (fig. 5, item 100) configured to execute a wiping operation of wiping the nozzle surface with a strip-shaped member (fig. 5, item 112), which is configured to absorb the liquid ejected by the liquid ejecting portion ([0060]), in contact with the nozzle surface (see fig. 5); 
a wiping solution supply mechanism (fig. 5, item 142) configured to supply a wiping solution to the strip-shaped member before the wiping operation is performed ([0071]); and 
a control portion (fig. 6, item 212), wherein the control portion reduces an amount of the wiping solution held in a contact region of the strip-shaped member that comes into contact with the nozzle surface in the wiping operation when the nozzle surface with a large amount of the liquid adhering to the nozzle surface is wiped as compared with the amount of the wiping solution when the nozzle surface with a small amount of the liquid adhering to the nozzle surface is wiped (see fig. 8, Note that as the amount of ink present on the nozzle surface drops, more cleaning liquid needs to be applied so that the line between the border line is followed closest so as to provide for as little left over liquid on the nozzle surface).
With respect to apparatus claim 1, MPEP 2114 states that apparatus claims cover what a device is, not what a device does. Here, all structural elements of the claimed invention are disclosed in the prior art. Functional steps have been recited, but the functional steps do not distinguish the apparatus claim from the prior art. The same rationale applies to apparatus claims 2-5.  	Regarding claims 2 and 7, Ozaki teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein the control portion reduces the amount of the wiping solution held in the contact region by reducing an amount of the wiping solution to be supplied to the strip-shaped member before the wiping operation is performed ([0016]-[0017], [0071]-[0072], See figure 8). 	Regarding claim 3, Ozaki teaches the apparatus according to claim 1, wherein the control portion reduces the amount of the wiping solution held in the contact region by extending a time interval from when the wiping solution is supplied to the strip-shaped member to when the wiping operation is performed (See MPEP 2114 section above. Note that the extending language is purely functional in nature and does not pertain to the structure of the claimed apparatus). 	Regarding claims 4 and 9, Ozaki teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively,  wherein when a portion of the contact region that comes into contact with the nozzle surface first in the wiping operation is defined as a front-side contact portion, the control portion reduces an amount of the wiping solution held in the front-side contact portion by extending a distance between the front-side contact portion and a catching portion of the strip-shaped member that receives the wiping solution supplied before the wiping operation is performed (see 112 rejection. See also MPEP 2114 section above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853